Citation Nr: 1726060	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  07-15 847	)	DATE
	)
	)
  
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service connected lower extremity and psychiatric disabilities.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service connected lower extremity and psychiatric disabilities.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service connected lower extremity and spine disabilities. 

4.  Entitlement to service connection for a left knee disability, to include as secondary to service connected lower extremity and spine disabilities.

5.  Entitlement to an increased rating for a right ankle strain/sprain, currently rated as 20 percent disabling.

6.  Entitlement to an increased rating for a left ankle strain/sprain, currently rated as 20 percent disabling.

7.  Entitlement to waiver of recovery of an overpayment of VA benefits calculated in the amount of $676.20. 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1982 to March 1988.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from November 2006, April 2007, November 2009, and January 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran presented testimony at a Board hearing before the undersigned in July 2013.  A transcript from this hearing is associated with the Veteran's electronic claims file. 

The case was remanded by the Board in March 2014.  

Following development conducted pursuant to the March 2014 remand, a claim for service connection for a bilateral foot disability previously on appeal to the Board was granted by a January 2017 rating decision.  

The Veteran also has pending appeals with regard to claims for increased ratings for posttraumatic stress disorder with depression; and a low back disability.  These appeals have not yet been activated and sent to the Board.

The decision with respect to the claim for service connection for hypertension is set forth below.  The remaining issues on appeal addressed in the REMAND portion of the decision below require additional processing and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension was not caused or aggravated by a disease or injury in active service; or caused or aggravated by service connected lower extremity or psychiatric disabilities. 

CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service connected lower extremity or psychiatric disabilities, are not met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Standard of Review

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease; or when a chronic disease is not present during service, evidence of continuity of symptomatology.  The regulation providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as hypertension.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen.  The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

The Veteran's contends that he has hypertension due to medications he is taking for his service connected ankle and psychiatric disabilities.  As such, the claim for service connection for hypertension encompasses entitlement on a secondary basis.   

The service treatment reports (STRs) do not reflect any findings of hypertension and the Veteran has not contended otherwise.  Blood pressure readings were 114/78 in August 1987, 126/70 in April 1984, 100/60 in June 1985, and 110/80 in June 1986.  They are not, collectively, indicative of persistently elevated readings which would warrant a clinical diagnosis of hypertension. 

After service, the Veteran did not report hypertension in his original application for service connection filed in June 1991.  A VA general medical examination conducted in July 1991 did not include findings of hypertension or complaints thereof, and blood pressure recorded at that time was 106/50.  

The Veteran filed a claim for service connection for hypertension in November 2008.  He contended that he had hypertension secondary to service connected disabilities.  

A VA examination to address this claim was completed in June 2009, at which time it was indicated the Veteran had been diagnosed as having essential hypertension two years previously, and been prescribed medication.  The Veteran that his blood pressure had previously been "okay".  

After examination and review of the claims file, the examiner concluded as follows: 

The Veteran's hypertension is not the direct or proximate result of his service-connected bilateral ankle condition or medication taken for [his] bilateral ankle condition or medications taken for depression.  [The]  [b]ilateral ankle condition does not cause essential hypertension.  Essential hypertension is idiopathic in etiology, meaning there is no known cause. 

Medications taken for ankle sprain or depression are not known to cause essential hypertension and cannot cause essential hypertension by definition because the cause of essential hypertension is idiopathic meaning there is no known cause.  The Veteran has essential hypertension.

Noting that the June 2009 VA examination did not address the matter of whether medication for service connected disability aggravated hypertension, the March 2014 remand sought another examination to address his claim for service connection for hypertension.  The requested examination was completed in January 2017, and based on examination of the Veteran and review of the record, the physician concluded as follows: 

[The [V]eteran's hypertension is less likely related to, and less likely aggravated by[,] [the] service connected foot condition and depression, or treatment for either. [T]here is no evidence that treatment for foot or depression causes or aggravates the hypertension.  [The] [V]eteran has essential hypertension, and its etiology is idiopathic. 

There is no contrary competent medical opinion to the negative opinions rendered following the June 2009 and January 2017 VA examinations, and the Board finds these negative opinions, in there totality, to be definitive as to the matter of whether the Veteran has hypertension that is etiologically related to service connected lower extremity or psychiatric disability.  The conclusions are well-reasoned and supported by the contemporaneous medical evidence.  Therefore, these opinions are afforded significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

To the extent the assertions of the Veteran are being advanced in an attempt to establish that his hypertension is etiologically related to in-service symptomatology or pathology, or service connected disability, these attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to have appropriate training and expertise, he is not competent to render a persuasive opinion as to such matters.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board finds the contemporaneous evidence in the form of the silent STRs coupled with the reasoned medical opinions of the VA examiners outlined above to be more probative than the Veteran's lay assertions, and that such evidence weighs against a finding of continuity of hypertension since service or that service connected disability has caused or aggravated the Veteran's hypertension.
  
As a final matter, as hypertension is not shown, or claimed, to have been shown, within one year of service, presumptive service connection for hypertension on the basis of chronic disease, to include by way of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  In this regard and to the extent the claim involves an assertion of direct or presumptive service connection, the Veteran's silence in his initial application for benefits in June 1991 with respect to hypertension, when he was otherwise affirmatively speaking, does not support a finding of continuous problems with hypertension beginning in service.  

In sum, the Board finds that the preponderance of the credible evidence is against the Veteran's claim for service connection for hypertension, to include as secondary to service-connected lower extremity and psychiatric disability.  As such, this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension, to include as secondary to service connected  lower extremity and psychiatric disabilities, is denied.  


REMAND

With respect to the remaining claims on appeal, pertinent evidence has been obtained; but the only issues addressed in the January 2017 supplemental statement of the (SSOC) were the claims for service connection for hypertension and erectile dysfunction.  As such, an SSOC is required.  38 C.F.R. § 19.31(c) (2016).    

With respect to the clam for service connection for erectile dysfunction, while a medical opinion addressing this matter was in January 2017, it did not specially indicate whether the erectile dysfunction was caused or aggravated by medication taken for service connected disabilities.

As for the claims for service connection for bilateral knee disabilities, the Veteran was afforded a May 2009 VA examination that included the opinion that the Veteran's bilateral patellofemoral syndrome was not the result of his service connected bilateral ankle disabilities, an additional opinion is needed as the May 2009 opinion did not specify whether a knee disability was aggravated by the service connected ankle disabilities, nor did it address the matter of whether the bilateral foot or spine disabilities for which service connection was granted after this examination caused or aggravated a knee disability.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  

With respect to the claims for increased ratings for the service connected ankle disabilities, although VA examinations addressing these disabilities were conducted following the March 2014 remand in April 2015 and August 2016, the range of motion findings from these examinations are not in terms of active and passive motion and weight-bearing and non weight-bearing, as required by Correia v. McDonald, 28 Vet. App. 158 (2016).

As for the matter of entitlement to waiver of recovery of an overpayment of VA benefits calculated in the amount of $676.20, the March 2014 remand, noting that a timely notice of disagreement had been filed with respect to the January 2010 adjudication that denied waiver of recovery of such benefits, directed that the Veteran be provided with a statement of the case (SOC) that addressed this matter pursuant Manlincon v West, 12 Vet App 238 (1999).  The record does not reflect that the Veteran has been provided with such an SOC.  The Board is required to insure that this development occurs.  Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an addendum opinion from the January 2017 examiner, or a substitute, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was caused, or aggravated by, his service connected lower extremity or psychiatric disabilities, to include due mediation taken for these disabilities.

The claims file, to include a copy of this remand, must be provided to the examiner, and the examiner should provide reasons for the opinions. 

2.  The AOJ should afford the Veteran a VA examination that includes and opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a knee disability that is etiologically related to service, or service connected lower extremity and/or spine disabilities, to include by way of aggravation.   

The claims file, to include a copy of this remand, must be provided to the examiner, and the examiner should provide reasons for the opinion. 

3.  Arrange for a VA examination to determine the current severity of the service connected ankle disabilities.  Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing for each ankle should be accomplished.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe the functional limitations resulting from the service connected ankle disabilities.   

4.  Issue an SOC addressing the matter of entitlement to waiver of recovery of an overpayment of VA benefits calculated in the amount of $676.20.  Do not return this issue to the Board, unless an appeal is perfected. 

5.  If any benefit sought in a perfected appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


